In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00261-CV

SAMMY JO KRESSENBERG, Appellant              §    On Appeal from the 96th District
                                                  Court

V.                                           §    of Tarrant County (096-287991-16)

NATIONSTAR HECM ACQUISITION
TRUST 2015-2, WILMINGTON SAVINGS             §    April 9, 2020
FUND SOCIETY, FSB NOT
INDIVIDUALLY, BUT SOLELY AS
TRUSTEE, Appellee                            §    Opinion by Justice Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Sammy Jo Kressenberg shall pay all of the

costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel